Citation Nr: 1024535	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  02-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  For the period from April 25, 2001 to August 26, 2008, 
entitlement to a compensable evaluation for bilateral hearing 
loss.

2.  For the period beginning on August 27, 2008, entitlement 
to an evaluation in excess of 30 percent disabling for 
bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral otitis media with eustachian tube 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Atlanta, Georgia that denied the Veteran's claims 
of entitlement to compensable evaluations for bilateral 
hearing loss and otitis media with eustachian tube 
dysfunction.

The Board notes that March 2008 and September 2008 RO 
decisions granted increased evaluations of 10 percent 
disabling for otitis media with eustachian tube dysfunction 
effective April 25, 2001, and 30 percent disabling for 
bilateral hearing loss effective August 27, 2008, 
respectively.  The Veteran continued his appeal, and these 
issues are still properly before the Board.  See Colayong v. 
West, 12 Vet. App. 524, 536-537 (1999) (where the veteran has 
asserted that a schedular rating is inadequate, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating analysis is appropriate). 

In June 2002, a Travel Board hearing was held at the RO 
located in Atlanta, Georgia.  A transcript of the proceeding 
has been associated with the claims file.

In August 2002, and again in October 2009, the Board remanded 
the issues on appeal herein further development.  Such 
development has been completed and associated with the claims 
file, and these matters are ready for further review by the 
Board.

In April 2010, a second Travel Board hearing was held in 
Atlanta, Georgia at the Veteran's request and because the 
Board member who presided over the June 2002 Board hearing 
was no longer employed by the Board.  See 38 C.F.R. § 20.707 
(2009).  A transcript of the proceeding has been associated 
with the claims file.

The Board notes that the above July 2001 RO decision also 
granted service connection for tinnitus and assigned a 10 
percent rating effective June 8, 2001.  The Veteran filed a 
timely notice of disagreement, which the RO characterized as 
an earlier effective date claim.  Subsequently, an October 
2001 RO decision granted an earlier effective date of April 
25, 2001.  The Veteran appealed "tinnitus" on a January 
2002 Form 9 appeal.  An October 2009 Board decision 
recharacterized the issue appealed by the Veteran as 
entitlement to an initial evaluation in excess of 10 percent 
disabling, and the Board remanded the issue to the RO for 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Subsequently, the Veteran 
submitted a written request (dated September 2009) to 
withdraw the issue of entitlement to an initial evaluation in 
excess of 10 percent disabling for tinnitus, and his 
representative requested the same at the April 2010 Board 
hearing.

The issues of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU), to 
service connection for insomnia secondary to tinnitus, to an 
evaluation in excess of 30 percent disabling for status post 
splenectomy, and to service connection for residuals of a 
splenectomy have been raised by the record but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See Statements, November 2009 (splenectomy), January 2009 
(TDIU), May 2008 (insomnia); Private Treatment Record (TDIU), 
Dr. J.B., May 2008.  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks higher ratings for his service-connected 
bilateral hearing loss and otitis media with eustachian tube 
dysfunction.  Unfortunately, after a thorough review of the 
Veteran's claims folder, the Board has determined that, 
again, additional development is necessary prior to 
adjudication of these claims.

By way of background, the Board notes that the Veteran has a 
long history of hearing loss, tinnitus, chronic otitis media, 
multiple myringotomies, and multiple PE tube placements 
dating back to his active service.  See, e.g., Service 
Treatment Records, September 1967, January 1968, April 1968; 
VA Examination Report, November 2005.  As noted above, the 
Veteran is presently service-connected for bilateral hearing 
loss, tinnitus, and otitis media with eustachian tube 
dysfunction, and he is separately evaluated for each of these 
disabilities under Diagnostic Codes 6100, 6260, and 6200, 
respectively.

At the April 2010 Board hearing, the Veteran testified that 
he had been experiencing vertigo about once per week.  See 
Board Hearing Transcript at 12-13; see also Private Treatment 
Record, January 2008; cf. VA Treatment Records, January 2008 
and March 2008 (no vertigo).  Also, at the April 2010 Board 
hearing, the Veteran submitted an April 2010 letter from his 
private treating physician, Dr. J.B. (dated the same day as 
the Board hearing), in which Dr. J.B. opined that "it is 
conceivable, if not likely," that the Veteran has a 
component of Meniere's in one or both ears," and he further 
noted that the Veteran had been experiencing "episodic 
vertigo" several times per month lasting seconds to minutes.  
The Board notes that there is no other clinical notation of 
Meniere's disease in the claims file.  The Veteran's 
representative contended at the hearing that the Veteran's 
hearing loss, tinnitus, and vertigo should be rated as 
Meniere's under Diagnostic Code 6205.  See Board Hearing 
Transcript at 10-11.  

Under Diagnostic Code 6205, Ménière's syndrome warrants a 30 
percent evaluation for hearing impairment with vertigo less 
than once a month, with or without tinnitus.  A 60 percent 
evaluation is warranted for hearing impairment with attacks 
of vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  A 100 percent 
evaluation is warranted for hearing impairment with attacks 
of vertigo and cerebellar gait occurring more than once 
weekly, with or without tinnitus. 38 C.F.R. § 4.87, 
Diagnostic Code 6205.

A Note to Diagnostic Code 6205, relating to Meniere's, 
provides as follows:

Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as a 
peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results 
in a higher overall evaluation.  But do not combine 
an evaluation for hearing impairment, tinnitus, or 
vertigo with an evaluation under diagnostic code 
6205.

38 C.F.R. § 4.87 (2009).

Although the recent letter from the Veteran's physician 
raises the possibility that the Veteran has Ménière's 
syndrome, it is unclear the extent to which the physician is 
asserting that the Ménière's syndrome is a new disease entity 
that is now worsening his already service-connected 
disorders, or whether the physician is asserting that such 
syndrome is a long-standing disability that has been present 
since service and has long been responsible for the at least 
some of the disorders for which service connection has been 
established. 

The duty to assist requires that a medical examination or 
opinion be obtained when the evidence is insufficient to rate 
a Veteran's current level of disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) 
(2009).  The Board finds that the nature and extent of the 
Veteran's claimed Meniere's and vertigo, and their 
relationship to the Veteran's service-connected hearing loss, 
tinnitus, and otitis media, are not entirely clear.  Based 
thereon, a remand is necessary for a new VA examination for 
further clarification before the Board can consider assigning 
higher ratings, particularly with regard to Diagnostic Code 
6205.

In addition, while an April 2010 letter from Dr. J.B. has 
been submitted by the Veteran, there are no treatment records 
in the claims file from Dr. J.B. dated after December 2008.  
VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence to verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2009); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993) (citing Masors v. 
Derwinski, 2 Vet. App. 181, 187-188).  Therefore, an attempt 
should be made to obtain all of the Veteran's private 
treatment records from Dr. J.B. dated from January 2009 to 
present and to associate them with the claims file.

In addition, there are no VA treatment records dated after 
June 2008 associated with the claims file.  Therefore, an 
attempt should be made to obtain all of the Veteran's VA 
treatment records dated July 2008 to present and to associate 
them with the claims file.  See Dunn v. West, 11 Vet. App. 
462, 466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated 
with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from Dr. J.B. copies of private 
treatment records dated from January 2009 
to present and associate them with the 
claims file.  If any of these records are 
found to be unavailable, this should be 
specifically noted in the claims file.  
Provide the Veteran with a completed Form 
21-4142 authorization for his signature to 
facilitate obtaining these records.

2.  Obtain copies of the Veteran's relevant 
VA treatment records dated from July 2008 
to present and associate them with the 
claims file.  If any of these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  After the above development is 
complete, afford the Veteran with an 
appropriate VA examination to determine 
whether a diagnosis of Ménière's syndrome 
is warranted.  If so, the examiner should 
offer an opinion as to the most likely 
date of onset of the disorder, to include 
offering an opinion as to whether it is at 
least as likely as not (meaning likelihood 
of at least 50%) such disability was 
present in service or is otherwise related 
to his complaints in service (versus being 
of more recent onset).  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should review all pertinent 
records associated with the claims file 
and note in the report that they have been 
reviewed, to include the Veteran's service 
treatment records (particularly those 
reflecting treatment for hearing loss, 
tinnitus, and chronic otitis media), 
private treatment records, and VA 
treatment records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's 
claims.  If his claims remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

